Citation Nr: 0511684	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  95-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1956.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision, in which the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
schizophrenia.

In May 2002, the Board denied service connection for an 
acquired psychiatric disorder.  The veteran appealed to the 
Court of Appeals for Veterans Claims (Court).  In February 
2003, the parties agreed on a Joint Motion.  In March 2003, 
the Court vacated the Board's May 2002 decision and remanded 
the matter to the Board for readjudication consistent with 
the Joint Motion.  The Board subsequently remanded the case 
in accordance with the Court order for additional 
development.  The requested development having been 
accomplished, the case is again before the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  The veteran is not shown to have manifested an acquired 
psychiatric disorder during service, and a psychosis is not 
shown to have been present until many years after his release 
from service.

2.  Medical evidence etiologically linking a current 
psychiatric disorder to the veteran's military service or any 
incident therein has not been presented.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's military service, and a psychosis 
may not be presumed to have been incurred during such 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in May 2002; the statement of the case dated 
in May 1995; the supplemental statements of the case dated in 
August 1997, June 2000, November 2001, and February 2005; and 
the letter dated in May 2004.  These documents included a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The May 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the etiology of the disorder decided 
herein have been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
The Board notes that, except for a separation examination 
report, the veteran's service medical records are apparently 
not available and may have been destroyed in the 1973 fire at 
the NPRC.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the service medical records.  
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
A review of the claims file shows that the RO requested the 
NPRC to obtain the veteran's service medical records on two 
occasions.  In response, the NPRC reported that the veteran's 
service medical records could not be found and that they were 
probably destroyed in the 1973 fire.  The NPRC then searched 
their available records and reported that none of the 
veteran's service medical records were of record/available.  
The RO also contacted the veteran and requested that he 
provide any service medical records, post-service medical 
records, or other information that may be helpful to his 
claim.

Finally, with regard to the veteran's missing service medical 
records, the Board notes that the veteran has not asserted 
that he was ever treated for, or was diagnosed with, a 
nervous condition during his service.  Therefore, the Board 
finds that the RO has satisfied its duty to assist as to 
these records.

Additionally, the veteran was asked the names and addresses 
of various treating physicians who have seen him since 1956.  
Inquiries were sent to those physicians and any responses 
received have been included in the claims folder.  The Board 
concludes that the veteran's available medical treatment 
records have been obtained.  As such, VA has not been given 
notice of relevant available medical or other evidence that 
might be obtained by the VA for the processing of this claim.  
Hence, VA has no further duty to assist the veteran in the 
development of facts pertinent to this claim, and the Board 
may decide the claim based on the evidence before it.

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Factual Background and Analysis.  The veteran served from 
1954 to 1956.  Near the end of his enlistment in 1956, he 
underwent a discharge physical.  The physical examination was 
accomplished in October 1956.  The veteran was deemed normal 
for any psychiatric problems, conditions, disease, and/or 
disabilities.  The examiner reported that there was nothing 
in the veteran's service medical record that was clinically 
significant; i.e., he was not suffering from a psychiatric 
condition, disease, or disability.

The record reflects that the veteran applied for vocational 
benefits in 1959.  He did not allege that he was suffering 
from any psychiatric condition related to his military 
service.  Nearly twenty-five years later, the veteran 
submitted a claim for compensation benefits.  In June 1994, 
the veteran claimed that he was suffering from an unnamed 
nervous condition and requested compensation benefits for 
that condition.

As a result of the veteran's claim, the RO attempted to 
obtain from the National Personnel Records Center (NPRC) the 
veteran's service medical records.  The NPRC notified the RO 
that the veteran's records perished or were lost as a result 
of the fire at the NPRC in 1973.  The veteran was asked to 
annotate when he was treated for a mental illness while in 
service.  The veteran reported that he received treatment in 
1956 and 1957, after his discharge from service.  He also 
said that he was treated for psychiatric problems at Fort 
Eustis, Virginia, from 1987 to 1994, and at a hospital in 
Ponce, the Commonwealth of Puerto Rico, from 1991 to 1994.

VA medical records include a consultation sheet dated in 
October 1990 which contains a provisional diagnosis of 
schizophrenia.  The veteran was referred to a mental health 
professional who noted that the veteran reported a history of 
schizophrenia without treatment since at least 1969.  The 
physician elicited no evidence of hallucinations or 
delusions.  The assessment was rule out bipolar disorder, 
depressed phase.  In July 1991, a diagnosis of adjustment 
disorder with anxiety was given.

The veteran underwent a psychiatric examination in 
conjunction with his VA claim in July 1994.  Prior to the 
examination, the examiner searched for additional medical 
records at the VA because she did not have access to the 
veteran's claims folder.  She noted that while the veteran 
claimed that he had been receiving treatment for a 
psychiatric condition for a number of years, she could not 
confirm said treatment.  Upon completion of the examination, 
the veteran was diagnosed as suffering from a mild anxiety 
disorder, not otherwise specified.  The examiner did not 
diagnose the veteran as having schizophrenia.

The veteran was accorded another VA psychiatric examination 
for disability evaluation purposes in March 1995.  The 
examiner noted that the claims folder was not available.  
Objective findings included the following:

He has a blunted affect, looked 
distant, not spontaneous, quite 
suspicious. His affect is considered 
inappropriate, blunt and 
inappropriate. His responses are 
vague, superficial and monotonous and 
might be considered irrelevant. There 
is history of referential persecutory 
ideations, not overtly delusional at 
the time of examination, but it is 
suspected that this patient might 
hallucinate in the auditory field, 
not the case at this time. He is 
superficially oriented. Memory is 
poor. He is strongly dependent on his 
wife and projects a very dependent 
structure. No suicidal rumination 
detected. Not a risk as the present 
time. Concentration is diminished. 
Judgment is poor.

Schizophrenia, residual type, was diagnosed.  The examiner 
did not etiologically link the veteran's mental disability 
with his military service.  Moreover, the doctor did not 
hypothesize that the veteran's mental condition began while 
he was in the military.

In a rating decision dated in April 1995, the RO noted that 
the veteran had submitted sworn statements from several 
individuals who stated that they had witnessed symptoms of a 
psychiatric condition in the veteran after his military 
service.  The veteran had also submitted a medical 
certificate dated in August 1994 from Dr. G. Oliver who 
stated that he saw the veteran in November 1956 and November 
1957; however no treatment records were furnished.  A 
statement from Dr. R. Marin certified treatment from October 
1987 to July 1994.  VA outpatient treatment records reflect 
that when the veteran was seen in October 1990 he alleged a 
history of psychiatric episodes since at least 1969.  Service 
connection for a psychiatric disability was denied, but the 
veteran was found to be permanently and totally disabled for 
pension purposes.  He was notified of the grant of pension 
benefits effective as of July 1994.

The veteran underwent hospitalization at the San Juan VAMC 
for a psychiatric disorder in October 1995, for approximately 
one week.

In May 1996, the veteran was accorded another VA psychiatric 
examination for disability evaluation purposes.  The 
examination was accomplished by the same doctor who had seen 
the veteran in July 1994.  The psychiatrist requested that a 
social and industrial field survey be accomplished prior to 
psychiatric examination and this was accomplished in June 
1996.  In July 1996, the psychiatrist examined the veteran.  
The examiner wrote that the social and industrial field 
survey reflects that there were contradictions in terms of 
veteran's behavior as declared by the veteran and his wife 
and the behavior described by the veteran's neighbors.  The 
physician reported the following:

First of all let us say that it is 
our impression that there are a lot 
of voluntary components in this 
veteran's behavior.  When he came 
into our office he remained standing 
up, alleging that he simply could not 
sit down because he was too anxious.  
He then began to make a list of 
symptoms as if he had learned them by 
memory, including anxiety, continuous 
restlessness, inability to sleep.  He 
refers hearing voices calling his 
name, then he said that [he] hears 
the voice of his grandfather asking 
for help in the farm. . . . after 
some time in our office this veteran 
calm[ed] down and he then started to 
give very adequate answers to all our 
questions.  He spoke about the fact 
that he was taken to see private 
doctors after he returned from 
military service because he was 
emotionally affected. . . . Now he 
refers that his family lives only on 
food coupons and apparently also on 
VA pension.


. . . It is our impression that he is 
very well aware of the interview 
situation and that there are 
voluntary components in his behavior.  
Initially quite exaggerated and 
afterwards being able to respond very 
adequately to all our questions.  His 
responses are relevant that were 
already mentioned.  We seriously 
doubt that this veteran is truly 
hallucinating and in fact he was not 
hallucinating during the course of 
the interview.  He makes mention of 
referential thinking but he is not 
considered overtly delusional.  The 
affect is rather inadequate.  The 
mood appeared to be anxious.  He was 
oriented in person, place, and 
partially in time.  Memory is 
collectedly impaired for certain 
things.  The intellectual functioning 
of this man is average.  Judgment is 
fair.  Insight is poor.

The diagnoses assigned were schizophrenia, by record only, 
and dependent personality.

In March 1998, the Board concluded that additional 
development of the veteran's case was required.  The Board 
instructed the RO to attempt to obtain records from doctors 
who had reportedly treated the veteran shortly after he was 
discharged from the military and to arrange for another 
examination to determine the correct psychiatric diagnosis 
and probable date of onset of any acquired psychiatric 
disorder which was found to be present.  Additionally, the RO 
was tasked to obtain any other records pertinent to the 
veteran's claim.

The veteran was hospitalized at a VA facility for observation 
and evaluation in September 1999 and he was examined by a 
board of two psychiatrists in October 1999.  The 
psychiatrists were able to review the veteran's claims folder 
and medical records.  After speaking with the veteran, the 
examiners reported:

He is well aware of the interview 
situation and in full contact with 
reality.  Answers are relevant and 
coherent.  The veteran shows some 
degree of referential thinking, but 
he is not actively delusional, or 
hallucinating.  He is not suicidal 
nor homicidal.  He refers to be 
hypoactive and isolated at home.  He 
refers having no problems within his 
family or with others, because he is 
mostly on his own.  The affect that 
he displays is constricted.  The mood 
is somewhat hypoactive.  He is 
oriented in person, place and time.  
Memory and intellectual functioning 
are both adequate.  Judgment is 
preserved.  Insight is very poor.

....

Before we render a final diagnosis, 
it is worthwhile to mention that in 
the evidence examined we cannot 
sustain a diagnosis of schizophrenia 
in this veteran in 1956.  The 
symptoms that are described by the 
physicians, or in the certificates 
that the veteran has submitted as 
certificates from the doctors who 
treated him, (who were not 
psychiatrists), do not fulfill such 
diagnosis.  Therefore, no specific 
date of onset can be established, 
because when this veteran was 
initially evaluated and seen through 
the VA, the diagnosis was not of 
schizophrenia, but of anxiety 
disorder and at the Psychiatric 
Service, he was described with 
symptoms of anxiety and depression, 
and it was not until later that the 
diagnosis of schizophrenia was made.  
It is also our impression that we are 
dealing with a dependent personality 
who has shown these features 
throughout the years and also in his 
repeated claims of how disabled and 
how incapable he is of doing 
anything. . . .

The Axis I diagnosis was schizophrenic disorder, by history 
and record, with some depression; and the Axis II diagnosis 
was dependent personality disorder.

Letters were sent to doctors that the veteran claimed treated 
him after he left the Army in 1956.  Treatment records from 
those physicians were not forthcoming.

In a Supplemental Statement of the Case issued in November 
2001, the RO stated that records in this case had been 
tampered with and/or fabricated, identifying various 
documents which had been altered.  It was reported that one 
of the doctors who had provided information in support of the 
veteran's claim admitted that he did not recall the dates of 
treatment and had provided such information at the suggestion 
of the veteran.

The veteran was afforded a VA examination in January 2005, 
when he was diagnosed with chronic schizophrenia, 
undifferentiated type.  Regarding etiology, the examiner 
stated, "Based on the veteran's records, history, evidence, 
and evaluations we consider that his nervous psychiatric 
condition, diagnosed above, did not have its onset in 
service, nor was aggravated by service."

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Alternatively, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
(i) the existence of a chronic disease in service or during 
an applicable presumption period under 38 C.F.R. § 3.307 and 
(ii) present manifestations of the same chronic disease.  See 
Brewer v. West, 11 Vet. App. 228, 231 (1998).

As to the merits of the veteran's claim, the Board must 
assess the probative weight of the evidence in rendering a 
decision including analysis of the credibility and probative 
value of the evidence, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

The available service medical records consist of the report 
of examination prior to the veteran's discharge from service 
in 1956 and do not indicate that the veteran had received 
treatment for a mental condition while he was in service.  
Moreover, the discharge examination was negative for any 
psychiatric abnormality.

Although the veteran has averred that he was treated for 
psychiatric symptoms shortly after his release from service, 
requests to the doctors identified by the veteran have 
resulted in no contemporaneous documentation confirming such 
treatment.  The evidence includes a statement that was 
written by a Dr. G. Oliver, in August 1994, in which Dr. 
Oliver indicated that he treated the veteran in November 1956 
and November 1957 for "bodily pains, nervousness, insomnia, 
and schizophrenia."  Dr. Oliver's statement corresponds to 
lay statements submitted by the veteran.  Yet, Dr. Oliver did 
not submit any documents, such as the veteran's medical 
records, which would substantiate the doctor's assertions.  
It is the opinion of the Board that Dr. Oliver's statement is 
of little probative value inasmuch as it is apparently based 
upon the doctor's recollection of events which occurred 
almost 40 years previously or upon the veteran's recitation 
of medical history.  See e.g., Owens v. Brown, 7 Vet. App. 
429 (1995) (Board not required to accept uncorroborated 
testimony of claimant as to dental treatment during service; 
Board not bound to accept physicians' opinions based on 
claimant's recitation of events).  See also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Swann v. Brown, 5 Vet. App. 229 (1993) (holding that the BVA 
was not required to accept the medical opinions of two 
doctors who rendered diagnoses of post-traumatic stress 
disorder almost twenty years after claimant's separation from 
service and who relied on history as related by the appellant 
as the basis for those diagnoses); Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995) (to demonstrate entitlement to 
service connection for hearing loss, there must be medical 
evidence indicating a nexus to service, and where the 
condition was noted during service, continued symptomatology 
can aid in establishing service connection).  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  Further, the Board finds 
that this statement is outweighed by the opinion of the 
January 2005 VA examiner, who concluded that, based on the 
veteran's records, history, evidence, and evaluations, his 
nervous psychiatric condition did not have its onset in 
service, nor was it aggravated by service.

However, even assuming, arguendo, that the veteran sought 
treatment for psychiatric symptoms shortly after his release 
from service, the record is not sufficient to establish that 
such symptoms were indicative of a psychosis within a year of 
separation from service to support presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309.  In addition, 
with regard to a claim on a direct basis, even assuming a 
history of psychiatric treatment dating back to 1956, the 
first documentation of psychiatric treatment available to the 
Board comes in written form approximately thirty-four years 
after his separation from service.  This lengthy period 
without treatment weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

With respect to the other lay statements of record, the Board 
has considered the statements, along with the written 
testimony of the veteran.  Although the veteran's arguments 
and reported symptoms, along with lay statements, have been 
noted, the issue in this case ultimately rests upon 
interpretations of medical evidence and conclusions as to the 
veteran's diagnosis.  The veteran and lay persons, untrained 
in the fields of medicine and/or psychiatry, are not 
competent to offer such opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran is competent to establish that he has suffered 
from psychiatric symptoms.  King v. Brown, 5 Vet. App. 19, at 
21 (1993).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  Nevertheless, 
the veteran, and his friends and family who have submitted 
lay statements, are not qualified as experts as far as making 
a determination as to the diagnosis of the disability, the 
actual onset of the condition, or whether the claimed 
symptoms were precursors to the psychiatric condition from 
which the veteran now suffers.  Consequently, their 
statements are insufficient to establish service connection 
for a psychiatric disability.

The Board finds that contemporaneous VA medical reports, 
along with the recent medical records, are more probative to 
the issue on appeal, because evidence contemporaneous with an 
event is generally more reliable than statements made much 
later recalling the details of the event.

The veteran has undergone numerous VA psychiatric 
examinations since submitting his claim in the early 1990's.  
None of the physicians etiologically linked any psychiatric 
condition with the veteran's military service.  None of the 
physicians insinuated that the veteran's present mental 
disability started in or was the result of his military 
service.  Moreover, the examination of October 1999 admitted 
that it was not possible to pinpoint a date when the veteran 
actually began manifesting symptoms suggesting a 
schizophrenia disorder.  The doctors instead suggested that 
early "diagnoses" of schizophrenia were incorrect and did 
not fulfill the diagnostic criteria necessary for a diagnosis 
of schizophrenia.

The Board concludes that the evidence in this case 
preponderates against the claim for service connection for an 
acquired psychiatric disability.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


